Exhibit 10.1

EQUITY PURCHASE AGREEMENT

THIS EQUITY PURCHASE AGREEMENT (this “Agreement”) is made as of June 18, 2019,
by and among Ultragenyx Pharmaceutical Inc., a Delaware corporation (the
“Investor”), Arcturus Therapeutics Ltd., an Israeli incorporated company
(“Arcturus-Israel”), and Arcturus Therapeutics Holdings Inc., a newly
incorporated Delaware corporation (“Arcturus-Delaware”).

WHEREAS, on June 18, 2019 (the “Effective Date”), the Company’s wholly-owned
subsidiary, Arcturus Therapeutics, Inc., a Delaware corporation (“Arcturus”),
and the Investor entered into Amendment No. 3 (the “Amendment”) to the Research
Collaboration and License Agreement, dated as of October 26, 2015 (the
“Collaboration Agreement”), by and between Arcturus and the Investor;

WHEREAS, on June 12, 2019, Arcturus-Israel exchanged all its outstanding
ordinary shares, par value NIS 0.07 per share, of Arcturus-Israel, for shares of
common stock, par value $0.001 per share (“Common Stock”), of Arcturus-Delaware
in connection with the redomicile of Arcturus-Israel from Israel to the State of
Delaware pursuant to the terms of an Exchange Agreement entered into by
Arcturus-Delaware and Arcturus-Israel on February 8, 2019, (the
“Redomiciliation”);

WHEREAS, as contemplated by the Amendment and pursuant to the terms and subject
to the conditions set forth in this Agreement, the Company desires to issue and
sell to the Investor, and the Investor desires to subscribe for and purchase
from the Company, at the Closing, 2,400,000 shares of Common Stock (the
“Shares”), for a purchase price of $10.00 per share;

WHEREAS, as contemplated by the Amendment and pursuant to the terms and subject
to the conditions set forth in this Agreement, the Company desires to grant to
the Investor the right, but not the obligation, to purchase from the Company, at
a subsequent closing on or before the second anniversary of the Effective Date
(such date, as it may be extended pursuant to Section 3.1(b), the “Expiration
Date”), up to 600,000 additional shares of Common Stock (the “Additional
Shares”) for a purchase price per Additional Share equal to the Additional Share
Price; and

WHEREAS, the Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D, as promulgated by the U.S. Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “Securities Act”).

NOW, THEREFORE, in consideration of the following mutual promises and
obligations, and for good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, the Investor, Arcturus-Israel and
Arcturus-Delaware agree as follows:

 

1.

Definitions.

1.1.      Defined Terms. When used in this Agreement, the following terms shall
have the respective meanings specified therefor below:

“13D Group” has the meaning set forth in Section 6.1(c).



--------------------------------------------------------------------------------

“Action” means any civil, criminal or administrative litigation, claim, action,
suit, arbitration, hearing, inquiry, investigation or other similar proceeding
by or before any Governmental Authority.

“Additional Closing” has the meaning set forth in Section 3.2.

“Additional Closing Date” has the meaning set forth in Section 3.2.

“Additional Closing Representations” means the representations and warranties
set forth in Sections 4.1, 4.2, 4.3 and 4.4.

“Additional Share Price” means $16.00, subject to adjustment as set forth in
Section 9.1.

“Additional Shares” has the meaning set forth in the Recitals.

“Affiliate” means, with respect to a specified Person, any other Person which
controls, is controlled by or is under common control with the applicable
Person. As used herein, “controls”, “control” and “controlled” means the
possession, direct or indirect, of the power to direct the management and
policies of a Person, whether through the ownership of voting interests of such
Person, through contract or otherwise; provided that the Company and its
subsidiaries shall not be deemed Affiliates of the Investor or its subsidiaries.

“Affiliated Persons” has the meaning set forth in Section 6.7(f).

“Aggregate Purchase Price” has the meaning set forth in Section 2.1.

“Agreement” has the meaning set forth in the Preamble.

“Amendment” has the meaning set forth in the Recitals.

“Applicable SEC Documents” has the meaning set forth in Section 4.7(a).

“Arcturus” has the meaning set forth in the Recitals.

“Arcturus-Delaware” has the meaning set forth in the Preamble.

“Arcturus-Israel” has the meaning set forth in the Preamble.

“Business Day” means a day on which commercial banking institutions in San
Diego, California and New York, New York are open for business.

“Change of Control” has the meaning set forth in Section 6.3(a)(i).

“Closing” has the meaning set forth in Section 2.2.

“Closing Date” has the meaning set forth in Section 2.2.

“Collaboration Agreement” has the meaning set forth in the Recitals.

 

2



--------------------------------------------------------------------------------

“Commission” has the meaning set forth in the Recitals.

“Common Stock” has the meaning set forth in the Recitals.

“Company” means, prior to the Redomiciliation, Arcturus-Israel, and, after the
Redomiciliation, Arcturus-Delaware.

“Company Equity Plans” means (i) the Company’s 2018 Omnibus Equity Incentive
Plan, (ii) the Company’s 2013 Equity Incentive Plan, (iii) the Company’s 2010
Incentive Option Plan and (iv) the Company’s 2019 Omnibus Equity Incentive Plan.

“Company Fundamental Representations” has the meaning set forth in
Section 7.1(a).

“Company Securities” has the meaning set forth in Section 4.5(a).

“Company Studies and Trials” has the meaning set forth in Section 4.24(b).

“Continuing Directors” means the directors of the Company on the date hereof,
and each other director, if, in each case, such other director’s nomination for
election to the Company’s board of directors was recommended by, or whose
appointment to the Company’s board of directors was approved by, at least a
majority of the other Continuing Directors.

“Controlling Stake” has the meaning set forth in Section 6.3(c).

“Covered Person” has the meaning set forth in Section 4.15.

“Effective Date” has the meaning set forth in the Recitals.

“Environmental Laws” means any Laws relating to the protection of human health
and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants.

“Equitable Exceptions” has the meaning set forth in Section 4.2.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exercise Notice” has the meaning set forth in Section 3.2.

“Expiration Date” has the meaning set forth in the Recitals.

“Financial Statements” has the meaning set forth in Section 4.7(a).

“GAAP” means United States generally accepted accounting principles.

“Governmental Authority” means any applicable government authority, court,
tribunal, arbitrator, agency, department, legislative body, commission,
regulatory or administrative authority or other instrumentality of (a) any
government of any country or territory, (b) any nation, state, province, county,
city or other political subdivision thereof, (c) any supranational body or
(d) any self-regulatory organization.

 

3



--------------------------------------------------------------------------------

“Initial Designee” has the meaning set forth in Section 6.7(a).

“Intellectual Property Assets” has the meaning set forth in Section 4.24(a).

“Intellectual Property Rights” has the meaning set forth in Section 4.24(a).

“Investor” has the meaning set forth in the Preamble.

“Investor Designee” has the meaning set forth in Section 6.7(a).

“Investor Fundamental Representations” has the meaning set forth in
Section 7.2(a).

“Investor Observer” has the meaning set forth in Section 6.7(a).

“Investor Party” has the meaning set forth in Section 6.5(a).

“Law” or “Laws” means any federal, national, supranational, state, provincial,
local or similar laws, statutes, rules, codes, regulations, writs, orders,
judgments, decrees, injunctions, awards, executive orders, rulings and/or
ordinances of any Governmental Authority, including any common law.

“Liens” means all pledges, liens (including environmental and tax liens),
restrictions on transfer, preemptive rights, charges, mortgages, encumbrances,
security interests, conditional and installment sale agreements or other claims
of third parties or restrictions of any kind whatsoever, including any easement,
reversion interest, right of way or other encumbrance to title, limitations on
voting rights, or any option, right of first refusal or right of first offer.

“Material Adverse Effect” means any event, change, fact, development, occurrence
or effect (each, an “Effect”) that, individually or collectively with one or
more other Effects, (a) has had a material adverse effect on the business,
assets, liabilities, financial condition, prospects or results of operations of
the Company and its Subsidiaries, taken as a whole or (b) prevents or materially
delays the ability of the Company to perform its obligations under, or
consummate, the transactions contemplated by, this Agreement; provided that,
solely for purposes of clause (a) of this definition, none of the following
matters, either alone or in combination, will constitute, or be considered in
determining whether there has been, a Material Adverse Effect: (i) any outbreak
or escalation of war or major armed hostilities or any act of terrorism,
(ii) changes in applicable laws, rules, regulations or GAAP after the date of
this Agreement, (iii) changes that generally affect the industry in which the
Company operates, (iv) changes in financial markets, general economic conditions
or political conditions, (v) changes in the trading price or trading volume of
the Common Stock, and (vi) failure by the Company to meet any published or
internally prepared projections, budgets, plans or forecasts of revenues,
earnings or other financial performance measures or operating statistics,
except, in the case of clauses (i) through (iv), to the extent those Effects
have a disproportionate effect on the Company and its Subsidiaries, taken as a
whole, as compared to other similarly situated companies operating in the
industry in which the Company and its Subsidiaries operate, and with respect to
clauses (v) and (vi), it being understood that the facts and circumstances
underlying any such change or failure that are not otherwise expressly excluded
in clauses (i) through (vi) herein from the definition of a “Material Adverse
Effect” may be considered in determining whether there has been a Material
Adverse Effect.

 

4



--------------------------------------------------------------------------------

“Material Contract” has the meaning set forth in Section 4.12.

“Money Laundering Laws” has the meaning set forth in Section 4.19.

“Nasdaq” has the meaning set forth in Section 4.2(b).

“Offered Securities” has the meaning set forth in Section 6.4.

“Organizational Documents” means (i) with respect to Arcturus Therapeutics Ltd.,
the Articles of Association of Arcturus Therapeutics Ltd., filed on November 30,
2017, and all bylaws of Arcturus Therapeutics Ltd., and (ii) with respect to
Arcturus-Delaware, the Certificate of Incorporation of Arcturus-Delaware and the
Bylaws of Arcturus-Delaware, in the forms attached as Exhibit B and Exhibit C,
respectively, to the Company’s Registration Statement on Form S-4, filed on
April 11, 2019.

“Permits” has the meaning set forth in Section 4.26(c).

“Permitted Issuance” has the meaning set forth in Section 3.5(a).

“Person” means any individual, partnership, limited liability company, firm,
corporation, association, trust, unincorporated organization, government or any
department or agency thereof or other entity, as well as any syndicate or group
that would be deemed to be a Person under Section 13(d)(3) of the Exchange Act.

“Preferred Stock” has the meaning set forth in Section 4.5(a).

“Redomiciliation” has the meaning set forth in the Recitals.

“Registration Rights Agreement” has the meaning set forth in Section 2.3.

“Replacement Designee” has the meaning set forth in Section 6.7(a).

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 506” has the meaning set forth in Section 4.21.

“Sanctions” has the meaning set forth in Section 4.18.

“SEC Reports” has the meaning set forth in Section 4.

“Securities Act” has the meaning set forth in the Recitals.

“Shares” has the meaning set forth in the Recitals.

“Significant Event” has the meaning set forth in Section 6.3(c).

“Special Committee” has the meaning set forth in Section 6.7(c).

“Stock Event” has the meaning set forth in Section 9.1.

 

5



--------------------------------------------------------------------------------

“Subsidiary” of any Person means any corporation, limited liability company,
partnership, limited partnership, association, trust, unincorporated
organization or other legal entity of which such Person (either alone or through
or together with any other Subsidiary) owns, directly or indirectly, a majority
of the stock or other equity interests, the holders of which are generally
entitled to vote for the election of the board of directors or other governing
body of such corporation or other legal entity, or any Person that would
otherwise be deemed a “subsidiary” under Rule 12b 2 promulgated under the
Exchange Act.

“Termination Date” has the meaning set forth in Section 8.1(b).

“Third Party” means any Person (other than a Governmental Authority) other than
the Investor, the Company or any Affiliate of the Investor or the Company.

“Threshold” has the meaning set forth in Section 3.1(b).

“Total Voting Power” has the meaning set forth in Section 6.3(a)(i).

“Transaction” means the issuance and sale of the Shares by the Company, and the
purchase of the Shares by the Investor, in accordance with the terms hereof.

“Transfer” has the meaning set forth in Section 6.2.

“Transfer Agent” has the meaning set forth in Section 2.3.

 

2.

Purchase and Sale of Shares.

2.1.      Shares. Subject to the terms and conditions of this Agreement, at the
Closing, the Company shall issue and sell to the Investor and the Investor shall
purchase from the Company, the Shares at a cash purchase price of $10.00 per
share for an aggregate purchase price of $24,000,000 (the “Aggregate Purchase
Price”).

2.2.      Closing Date. The closing of the purchase and sale of the Shares
hereunder (the “Closing”) shall occur remotely via the exchange of documents and
signatures on the third Business Day after all conditions for Closing set forth
in Section 7 have been satisfied or, to the extent permitted, waived (other than
those conditions that by their nature are to be satisfied at the Closing, but
subject to their satisfaction or, to the extent permitted, waiver at the
Closing), or at such other time, date and location as the Company and the
Investor may mutually agree in writing. The date the Closing occurs is
hereinafter referred to as the “Closing Date”.

2.3.      Deliveries. At the Closing, the Company shall deliver, or cause to be
delivered, to the Investor the Shares in book-entry form, and the Company shall
instruct its transfer agent for the shares of Common Stock (the “Transfer
Agent”) to register such issuance at the time of such issuance. At the Closing,
the Investor shall deliver to the Company an amount in cash equal to the
Aggregate Purchase Price, by wire transfer of immediately available funds to a
bank account designated in writing by the Company not less than two (2) Business
Days before the Closing Date. At or prior to the Closing, the Company and the
Investor shall execute and deliver the Registration Rights Agreement, in the
form attached hereto as Exhibit A (the “Registration Rights

 

6



--------------------------------------------------------------------------------

Agreement”), and any related agreements or other documents required to be
executed hereunder or reasonably requested by the other party hereto.

 

3.

Purchase and Sale of Additional Shares.

3.1.          Additional Shares.

(a)        During the period beginning on the Closing Date and ending on the
Expiration Date, the Investor shall have the right, but not the obligation, to
purchase, and to direct the Company to issue and sell to the Investor, by its
delivery to the Company of an Exercise Notice, the Additional Shares. Upon
delivery to the Company of an Exercise Notice, the Investor shall have the
obligation to purchase, and the Company shall have the obligation to sell to the
Investor, the Additional Shares, subject to the terms and conditions set forth
in this Agreement, including Section 3.1(b).

(b)        Notwithstanding the foregoing provisions of Section 3.1(a), in the
event purchasing all of the Additional Shares would result in Investor and its
Affiliates owning in excess of 19.99% of the then-issued and outstanding shares
of Common Stock immediately after giving effect to such purchase (the
“Threshold”), Investor shall only be entitled to purchase that number of
Additional Shares that would result in Investor and its Affiliates owning a
number of shares of Common Stock equal to the Threshold. In the event that the
Investor is not permitted to purchase all of the Additional Shares due to the
foregoing sentence, (A) the Expiration Date shall be extended until the earlier
of (x) such time as the Investor may purchase any remaining portion of the
Additional Shares and (y) the fourth anniversary of the Effective Date and
(B) the Investor shall be permitted to submit one or more additional Exercise
Notices to effect the purchase of the Additional Shares not purchased as a
result of the first sentence of this Section 3.1(b). Any Additional Shares not
purchased by the Investor are referred to herein as the “Additional Unpurchased
Shares.”

(c)        Within two (2) Business Days (i) after the end of each month prior to
the earlier of (A) the Expiration Date and (B) the date on which all Additional
Shares have been purchased by the Investor, and (ii) after a request by the
Investor for such information, the Company shall deliver to the Investor a
written statement indicating (x) the number of shares of Common Stock issued and
outstanding on such date and (y) the number of Additional Unpurchased Shares
that the Investor would be permitted to purchase without exceeding the
Threshold.

(d)        Notwithstanding the Threshold, in the event there are Additional
Unpurchased Shares as of immediately prior to the closing of a Change of
Control, then, immediately prior to the Closing of a Change of Control in
circumstances where the fair market value of the consideration to be received in
respect of a share of Common Stock in such Change of Control as reasonably
determined in good faith by the Company’s board of directors (the “Fair Market
Value”) is in excess of the Additional Share Price, the Company shall issue to
the Investor (i) a number of whole shares of Common Stock equal to (x) the
number of Additional Unpurchased Shares as of immediately prior to the closing
of a Change of Control, reduced by (y) that number of shares of Common Stock
equal to the quotient obtained by dividing (A) the product of (1) the Additional
Share Price multiplied by (2) the Additional Unpurchased Shares as of
immediately

 

7



--------------------------------------------------------------------------------

prior to the closing of a Change of Control by (B) the Fair Market Value, and
(ii) cash in lieu of any fractional shares (based on the Fair Market Value).

3.2.      Exercise Notice. The term “Exercise Notice” shall mean an irrevocable
written notice specifying a closing date for the purchase of Additional Shares
pursuant to Section 3.1 (an “Additional Closing”), which notice shall be
delivered at least five (5) Business Days prior to the date of the applicable
Additional Closing. The date on which an Additional Closing occurs is
hereinafter referred to as an “Additional Closing Date”.

3.3.      Additional Closing. At an Additional Closing (or one or more
Additional Closings if permitted by Section 3.1(b)), which shall take place on
the date specified in the applicable Exercise Notice, (a) the Company shall
(i) deliver the Investor a certificate (an “Additional Closing Certificate”),
dated as of the Additional Closing Date, executed by a duly authorized officer
of the Company, certifying that the Additional Closing Representations are true
and correct on the Additional Closing Date, (ii) deliver, or cause to be
delivered, to the Investor the Additional Shares to be purchased at such
Additional Closing in book-entry form, and (iii) instruct the Transfer Agent to
register such issuance at the time of such issuance, and (b) the Investor shall
deliver to the Company an amount in cash equal to the product of (i) the number
of Additional Shares to be purchased pursuant to such Exercise Notice (subject
to Section 3.1(b)) and (ii) the Additional Share Price, by wire transfer of
immediately available funds to a bank account designated in writing by the
Company not less than two (2) Business Days before such Additional Closing Date.
At or prior to an Additional Closing, the Company and the Investor shall execute
any related agreements or other documents required to be executed hereunder or
reasonably requested by the other party hereto.

3.4.      Beneficial Ownership Limitation. Notwithstanding anything herein to
the contrary, if at any time the shares of Common Stock beneficially owned by
Investor and its Affiliates constitute in excess of the Threshold because the
number of issued and outstanding shares of Common Stock or other Company
Securities is reduced by any action taken by or on behalf of the Company,
including as a result of a Stock Event, the Investor and its Affiliates shall
not be required to dispose of any of their holdings of Company Securities.

3.5.      Subsequent Equity Sales.

(a)        Except as required pursuant to this Agreement, from the date hereof
until ninety (90) days after the Closing Date, without the consent of the
Investor, the Company shall not issue any Company Securities. Notwithstanding
the foregoing sentence, the provisions of this Section 3.5(a) shall not apply to
(i) the issuance of the Shares or Additional Shares hereunder, (ii) the issuance
of shares of Common Stock upon the conversion or exercise of any Company
Securities outstanding on the date hereof or outstanding pursuant to clause
(iii) or (iv) of this paragraph, (iii) the issuance of any Company Securities
pursuant to the Company Equity Plans, or (iv) the filing of a registration
statement under the Securities Act to register the offer and sale of securities
on a newly adopted stock-based compensation plan or (v) the issuance of up to
2,000,000 shares of Common Stock for a price per share that is equal to or
greater than $10.00 per share (or otherwise consented to by the Investor) to one
or more institutional investors in a private placement or public offering (each
of clauses (i), (ii) (iii), (iv) and (v), a “Permitted Issuance”).

 

8



--------------------------------------------------------------------------------

(b)        The Company shall not sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security (as defined in Section 2 of
the Securities Act) that will be integrated with the offer or sale of the Shares
or Additional Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares or Additional Shares to the Investor,
or that will be integrated with the offer or sale of the Shares or Additional
Shares for purposes of the rules and regulations of any trading market such that
it would require stockholder approval prior to the Closing or an Additional
Closing, as applicable, unless stockholder approval is obtained before the
closing of such subsequent transaction.

4.          Representations and Warranties of the Company. Except as disclosed
in the Applicable SEC Documents that are publicly available at least one
(1) Business Day prior to the date of this Agreement or, solely for purposes of
any Additional Closing Certificate, that are publicly available at least one
(1) Business Day prior to the date of the applicable Exercise Notice
(collectively, the “SEC Reports”) (excluding any disclosures in the SEC Reports
under the headings “Risk Factors” and “Forward-Looking Statements” and any other
disclosures of risks explicitly included in any “forward-looking statements”
disclaimer and any other disclosures included therein to the extent they are
predictive and forward-looking in nature, in each case other than specific
factual information contained therein), it being understood that any matter
disclosed in the SEC Reports shall not be deemed disclosed for purposes of
Sections 4.1, 4.2, 4.3, 4.4 and 4.5, the Company hereby represents and warrants,
as of the date hereof and as of the Closing Date, to the Investor as follows:

4.1.      Organization and Standing. Arcturus-Israel is an Israeli incorporated
company, duly organized, validly existing and in good standing under the Laws of
Israel, and Arcturus-Delaware is a Delaware corporation, duly organized, validly
existing and in good standing under the Laws of the State of Delaware. The
Company has full corporate power and authority to own, lease and operate its
properties and conduct its business as presently conducted and intended to be
conducted, as set forth in the SEC Reports, and is duly qualified or licensed as
a foreign corporation to do business, and is in good standing, in all
jurisdictions in which the character of the property owned, leased or operated
by it or the nature of the business transacted by it makes qualification or
licensing necessary, except where the failure to be so qualified or licensed has
not had and could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

4.2.      Corporate Power; Authorization; No Conflict.

 

  (a)

The Company has all requisite corporate power and authority, and has taken all
requisite corporate action, to execute and deliver this Agreement and the
Registration Rights Agreement, to consummate the transactions contemplated
hereby and thereby and to perform all of its obligations hereunder and
thereunder. Each of this Agreement and the Registration Rights Agreement has
been duly and validly executed and delivered by the Company and constitutes the
legal, valid and binding obligation of the Company, enforceable in accordance
with its terms, except (i) as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
the enforcement of creditors’ rights generally, and (ii) as limited by equitable
remedies, including any specific performance (the “Equitable Exceptions”).

 

9



--------------------------------------------------------------------------------

  (b)

The execution and delivery of this Agreement and the Registration Rights
Agreement does not, and the performance of this Agreement and the Registration
Rights Agreement, the compliance with the provisions hereof and thereof, and the
consummation of the transactions contemplated hereby and thereby will not,
conflict with, or result in a breach, loss of right under or violation of the
terms, conditions or provisions of, or constitute a default (or an event which,
with notice or lapse of time or both, would become a default) under, or give to
others any right of termination, amendment, acceleration or cancellation of, or
result in the creation or imposition of any Lien pursuant to, (i) the
Organizational Documents of the Company or any of its Subsidiaries, (ii) any Law
(including the rules and regulations of The Nasdaq Global Market (“Nasdaq”),
including Rule 5635) or Permit applicable to the Company or any of its
Subsidiaries or by which any properties of the Company or its Subsidiaries is
bound or affected, or (iii) the terms of any indenture, deed of trust, note,
mortgage, lease or other agreement or instrument to which the Company or any of
its Subsidiaries is a party or bound or to which any of their respective
properties is subject. No approval of the shareholders of the Company or other
corporate proceeding or Third Party approval or consent is required to authorize
this Agreement or the Registration Rights Agreement, or for the Company to
consummate the transactions contemplated hereby, including to issue and deliver
to the Investor the Shares, or thereby.

4.3.      Organizational Documents. The Organizational Documents that are on
file with the Commission are current, complete and correct copies thereof as in
effect on the date hereof. The Organizational Documents are in full force and
effect. The Company is not in violation of any provisions of its Organizational
Documents.

4.4.      Issuance and Delivery of the Shares. The Shares and Additional Shares
have been duly authorized and, when issued and paid for in compliance with the
provisions of this Agreement, will be validly issued, fully paid and
nonassessable and free and clear of any and all Liens. The issuance and delivery
of the Shares and the Additional Shares is not subject to preemptive, co-sale,
right of first refusal or any other similar rights of the shareholders of the
Company.

4.5.      Capitalization.

 

  (a)

The authorized share capital of the Company consists of 30,000,000 shares of
Common Stock, and 10,000,000 shares of preferred stock, par value $0.001 per
share (“Preferred Stock”). As of the date hereof, (i) 10,718,844 shares of
Common Stock are issued and outstanding, all of which are duly authorized,
validly issued, fully paid and nonassessable and were issued free of preemptive
(or similar) rights, (ii) no shares of Common Stock are owned by the Company or
its Subsidiaries, (iii) 1,436,933 shares of Common Stock are issuable upon the
exercise of outstanding stock options or upon the settlement of outstanding
equity awards issued pursuant to the Company Equity Plans, (iv) 1,163,067 shares
of Common Stock are reserved for future issuance in connection with the Company
Equity Plans and (v) no shares of Preferred Stock are outstanding. Except as set
forth in this Section 4.5 and except for the Shares and Additional Shares to be
issued pursuant to this Agreement, there are no (x) shares or

 

10



--------------------------------------------------------------------------------

 

other equity interests of the Company or securities of the Company convertible
into or exchangeable for shares or other equity interests of the Company,
(y) options, warrants, calls, preemptive (or similar) rights, subscriptions,
conversion rights, stock appreciation rights, performance units, phantom stock
rights, profit participation rights or (z) other rights, agreements,
arrangements or commitments of any character relating to the issued or unissued
share capital of the Company or obligating the Company to issue, transfer or
sell, or cause to be issued, transferred or sold, any shares of share capital,
or other equity interests in, the Company or any securities convertible into or
exchangeable for such shares or other equity interests of the Company, including
any rights, agreements, arrangements or commitments related to any “at the
market offering,” as defined in the Securities Act, (the items described in
clauses (x), (y) and (z), collectively, “Company Securities”), and there are no
outstanding contractual obligations of the Company or any of its Subsidiaries to
repurchase, redeem or otherwise acquire, or prepare and file with the Commission
any registration statement to register under the Securities Act with respect to,
any such shares of share capital or other equity interests, or to provide funds
to, make any investment (in the form of a loan, capital contribution or
otherwise) in, return capital to, or make any payment to, any Person. There
exist no preemptive (contractual, statutory or otherwise), or other similar
rights to purchase securities of the Company.

 

  (b)

There are no bonds, debentures, notes or other indebtedness of the Company or
any of its Subsidiaries having the right to vote (or convertible into or
exercisable for securities having the right to vote) on any matters related to
the Company or any of its Subsidiaries, or on which equityholders of the Company
or any of its Subsidiaries may vote, issued or outstanding. None of the Company
or any of its Subsidiaries is a party to any stockholders’ agreement, voting
trust agreement or registration rights agreement relating to any equity
securities of the Company or any of its Subsidiaries or any other contract
relating to disposition, voting or dividends with respect to any Company
Securities or any securities of any Subsidiaries of the Company.

 

  (c)

All issued and outstanding shares of Common Stock are entitled to one (1) vote
per share on each matter properly submitted to the stockholders of the Company
for their vote.

4.6.      Subsidiaries. The Company does not own or control, directly or
indirectly, any Person other than the Subsidiaries listed in the SEC Reports.
The Company owns, directly or indirectly, all of the capital stock or other
equity interests of each Subsidiary listed in the SEC Reports free and clear of
any and all Liens, and all the issued and outstanding shares or other equity
interest of each such Subsidiary are duly authorized, validly issued, fully paid
and non-assessable and were issued free of preemptive (or similar) rights.
Except as set forth in the SEC Reports, neither the Company nor any of its
Subsidiaries owns, directly or indirectly, any equity interest in any other
Person.

4.7.      SEC Documents; Financial Statements.

 

  (a)

Each of Arcturus-Israel and Arcturus-Delaware has filed in a timely manner all
reports, schedules, forms, exhibits, statements and other documents that such
entity

 

11



--------------------------------------------------------------------------------

 

was required to file with the Commission under Sections 13, 14(a) and 15(d) of
the Exchange Act or otherwise under the Securities Act or the Exchange Act,
since January 1, 2016 (such documents, the “Applicable SEC Documents”). As of
their respective filing dates (or, if amended prior to the date of this
Agreement, when amended), the Applicable SEC Documents complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder. None of the Applicable SEC Documents
as of their respective dates (and as of the dates filed, mailed or declared
effective) contained any untrue statement of material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the Applicable
SEC Documents (the “Financial Statements”) comply in all material respects with
applicable accounting requirements and with the rules and regulations of the
Commission with respect thereto. The Financial Statements have been prepared in
accordance with GAAP, consistently applied, and fairly present the consolidated
financial position, results of operations and cash flows of the Company and its
Subsidiaries as at the respective dates thereof and for the respective periods
then ended (subject, in the case of unaudited statements, to normal and
recurring year-end adjustments, none of which are expected to be material to the
Company and its Subsidiaries, taken as a whole). As of the date of this
Agreement, there are no unresolved comments in comment letters received from the
Commission or its staff. None of the Company’s Subsidiaries is subject to the
reporting requirements of the Exchange Act.

 

  (b)

The Company and its Subsidiaries maintain a system of internal controls over
financial reporting (as defined in Rule 13a-15(f) under the Exchange Act)
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company’s internal controls over
financial reporting (as defined in Rule 13a-15(f) under the Exchange Act) are
effective to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with GAAP. Neither the Company nor, to the knowledge of the Company,
the Company’s independent registered public accounting firm has identified or
been made aware of (x) any “significant deficiency” or “material weakness” (each
as defined in Rule 13a-15(f) of the Exchange Act) in the system of internal
control over financial reporting utilized by the Company and its Subsidiaries
that has not been subsequently remediated; or (y) any fraud that involves the
Company’s management or other employees who have a significant role in the
preparation of financial statements or the internal control over financial
reporting utilized by the Company and its Subsidiaries, and the Company’s
principal executive officer and its principal financial officer have disclosed,
based on their evaluation of internal control over financial reporting (as
defined in Exchange Act Rules 13a-15(f)

 

12



--------------------------------------------------------------------------------

 

and 15(d)-15(f)), to the Company’s auditors and the audit committee of the
Company’s board of directors any instances of “significant deficiencies,”
“material weaknesses” or fraud referred to in clauses (x) and (y). The Company
maintains “disclosure controls and procedures” (as such term is defined in Rule
13a-15(e) under the Exchange Act); such disclosure controls and procedures are
effective.

 

  (c)

There is and has been no failure on the part of the Company and any of the
Company’s directors or officers, in their capacities as such, to comply with any
applicable provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith, including Section 402 relating
to loans and Sections 302 and 906 related to certifications.

4.8.      Material Changes; Undisclosed Events, Liabilities or Developments.
Since December 31, 2018, except as specifically set forth in a subsequent
publicly available SEC Report: (a) there has been no Effect that has had or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (b) the Company has not incurred any liabilities or
obligations (contingent or otherwise) other than liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
the SEC Reports or liabilities and obligations incurred in the ordinary course
of business consistent with past practice since the date of the most recent
consolidated balance sheet of the Company and its Subsidiaries included in the
SEC Reports publicly available prior to the date hereof, (c) the Company has not
altered its method of accounting or the manner in which it keeps its accounting
books and records, (d) the Company has not declared or made any dividend or
distribution of cash or other property or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (e) the
Company has not sold, exchanged or otherwise disposed of any material assets or
rights. The Company does not have pending before the SEC any request for
confidential treatment of information. The Company and its Subsidiaries,
individually and on a consolidated basis, are not, as of the date of this
Agreement and after giving effect to the transactions contemplated hereby,
insolvent.

4.9.      Nasdaq Compliance. The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act and listed on Nasdaq, and the Company has
taken no action designed to terminate, or which to its knowledge is likely to
have the effect of terminating, the registration of its Common Stock under the
Exchange Act or delisting its Common Stock from Nasdaq. The Company is in
compliance with applicable Nasdaq continued listing requirements. There are no
proceedings pending or, to the Company’s knowledge, threatened against the
Company relating to the continued listing of the Common Stock on Nasdaq, and the
Company has not received any notice of, nor, to the Company’s knowledge, is
there any reasonable basis for, the delisting of the Common Stock from Nasdaq.

4.10.    Governmental Consents. No consent, approval, qualification, order,
permit or authorization of, or filing with or notification to, any Governmental
Authority is required on the part of the Company or, in the case of the
Amendment, Arcturus in connection with the Company’s or, in the case of the
Amendment, Arcturus’s valid execution, delivery, or performance of this
Agreement, the Registration Rights Agreement or the Amendment, or the
consummation of the transaction contemplated hereby, including the offer, sale
or issuance of the Shares and the Additional Shares by the Company, or thereby,
other applicable filings with Nasdaq, under the

 

13



--------------------------------------------------------------------------------

Securities Act or the Exchange Act, in each case, which will be timely filed
within the applicable periods therefor.

4.11.    Employees and Employee Matters. The Company has complied in all
material respects with all federal, state and local laws relating to the hiring
of employees, consultants and advisors and the employment of labor, including
provisions thereof relating to wages, hours, equal opportunity, discrimination,
sexual harassment, disability rights or benefits, collective dismissals, plant
closures, affirmative action, workers’ compensation, severance or other
termination-related payments, worker classification, labor relations,
occupational safety and health requirements, unemployment insurance, collective
bargaining and the payment of social security and other taxes. The Company is
not delinquent in material payments to any of its employees for any wages,
salaries, commissions, bonuses or other direct compensation for any services
performed by them to date or amounts required to be reimbursed to such employees
or upon any termination of the employment of any such employees.

4.12.    Material Contracts. Except as disclosed in the SEC Reports, neither the
Company nor any of its assets, properties, businesses or operations is a party
to, bound or affected by, or receives benefits under any contract which is a
“material contract” (as such term is defined in Item 601(b)(10) of Regulation
S-K of the SEC) (a “Material Contract”). Except as has not had and could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) each Material Contract is valid and binding on the Company
and, to the Company’s knowledge, each other party thereto, and in full force and
effect, (b) each Material Contract is enforceable against the Company and, to
the Company’s knowledge, the other parties thereto in accordance with the terms
thereof, except as such enforceability may be limited by the Equitable
Exceptions, (c) none of the Company, any of its Subsidiaries or, to the
Company’s knowledge, any other party is in material breach or material violation
of, or material default under, any Material Contract and no event has occurred
which, with notice or the lapse of time or both, would constitute such a
material breach, material violation or material default and (d) neither the
Company nor any of its Subsidiaries has received written notice of a claim that
it is in material breach or material violation of, or material default under,
any Material Contract (whether or not such material default or material
violation has been waived). No party to any Material Contract (a) has cancelled
or otherwise terminated such Material Contract prior to the expiration of the
contract term or (b) to the knowledge of the Company, has threatened to
terminate the applicable Material Contract.

4.13.    Litigation. There is no material Action pending or, to the Company’s
knowledge, currently threatened against the Company, any of its Subsidiaries,
any of their respective directors, officers or employees or any property, right
or asset of the Company or any of its Subsidiaries. None of the Company, any of
its Subsidiaries, or any property, right or asset of the Company or any of its
Subsidiaries is a party to, or subject to the provisions of, any order writ,
injunction, judgment, award, ruling or decree of, or settlement agreement with,
any Governmental Authority. Neither the Company nor any of its Subsidiaries,
nor, to the Company’s knowledge, any of their respective directors or officers,
is or has been the subject of any Action involving a claim of violation of or
liability under securities Laws or a claim of breach of fiduciary duty. There
has not been, and, to the Company’s knowledge, there is not pending or
contemplated, any investigation by the Commission involving the Company, any of
its Subsidiaries or, to the Company’s knowledge, any of their respective current
or former directors or officers. The Commission has

 

14



--------------------------------------------------------------------------------

not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any of its Subsidiaries under the
Exchange Act or the Securities Act.

4.14.    Taxes.

 

  (a)

Except as has not had and could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (i) all U.S. federal, state and
local and Israeli and other non-U.S. tax returns, reports and declarations of
the Company and any Subsidiary required by Law to be filed have been duly filed
and (ii) all taxes and other fees due and owing as required by Law have been
paid. There is no tax Lien, whether imposed by any federal, state, county or
local or Israeli or other non-U.S. taxing authority, outstanding against the
assets, properties or business of the Company or any of its Subsidiaries.

 

  (b)

No U.S. federal, state, local or Israeli or other non-U.S. tax audits or
administrative or judicial tax proceedings are pending or being conducted with
respect to the Company or any of its Subsidiaries. Neither the Company nor any
of its Subsidiaries has received from any U.S. federal state, local or Israeli
or other non-U.S. taxing authorities any (i) notice indicating an intent to open
and audit or other review, (ii) request for information related to tax matters,
or (iii) notice of deficiency or proposed adjustment for any amount of tax
proposed, asserted, or assessed by any taxing authority against the Company or
any of its Subsidiaries.

 

  (c)

No claim has ever been made by any taxing authority in a jurisdiction where the
Company or any of its Subsidiaries does not file tax returns that the Company or
any of its Subsidiaries is or may be subject to taxation in that jurisdiction.

 

  (d)

Neither the Company nor any of its Subsidiaries has waived any stature of
limitation in respect of taxes or agreed to any extension of time with respect
to a tax assessment or deficiency.

 

  (e)

The Company and each of its Subsidiaries have withheld and paid all taxes
required to have been withheld and paid in connection with any amounts paid or
owing to any employee, independent contractor, creditor, stockholder, or other
third party.

(f)        Neither the Company nor any of its Subsidiaries will be required to
include any items of income in, or exclude any items of deduction from, taxable
income for any tax period after the Closing Date as a result of any (i) change
in method of accounting for a taxable period ending on or prior to the Closing
Date, (ii) “closing agreement” as described in Code Section 7121 (or any
corresponding or similar provision of state, local, or non-U.S. income tax Law)
executed prior to the Closing, (iii) intercompany transaction described in the
Treasury Regulations promulgated under Code Section 1502 (or any corresponding
or similar provision of state, local, or non-U.S. Law) occurring prior to the
Closing Date, (iv) installment sale or open transaction disposition made prior
to the Closing, (v) prepaid amount received prior to the Closing or
(vi) election under Code Section 108(i).

 

15



--------------------------------------------------------------------------------

(g)        At all times since November 15, 2017, the Company has been treated as
a U.S. corporation for U.S. federal income tax purposes pursuant to Code
Section 7874.

 

  (h)

Neither the Company nor any of its Subsidiaries has been a party to any
“reportable transaction” as defined in Code Section 6707A(c)(1).

4.15.    Affiliate Transactions. No employee, officer, director or 5% or greater
shareholder of the Company or member of his or her immediate family (each a
“Covered Person”) is currently indebted to the Company, nor is the Company
indebted (or committed to make loans or extend or guarantee credit) to any
Covered Person. Except as disclosed in the SEC Reports, no Covered Person has
any direct or indirect ownership interest in any firm or corporation with which
the Company is affiliated or with which the Company has a business relationship,
or any firm or corporation that competes with the Company (except for ownership
of stock not to exceed 1% of the outstanding capital stock of any publicly
traded company that may compete with the Company).

4.16.    Title to Assets. Except as set forth in the SEC Reports, the Company
and its Subsidiaries have good and marketable title to all real property and
personal property owned by the Company or its Subsidiaries that is material to
the business of the Company and its Subsidiaries, taken as a whole, in each case
free and clear of all Liens, except for Liens that do not materially affect the
value of such property and do not materially interfere with the use made and
proposed to be made of such property by the Company and its Subsidiaries and
Liens for the payment of federal, state or other taxes, the payment of which is
neither delinquent nor subject to penalties. Any real property and facilities
held under lease by the Company or any of its Subsidiaries are held by them
under valid, subsisting and enforceable leases with which the Company and its
Subsidiaries are in compliance.

4.17.    Foreign Corrupt Practices. None of the Company, its Subsidiaries or any
director, officer, employee or agent of the Company or any of its Subsidiaries
or, to the knowledge of the Company, any other Person acting on behalf of the
Company or any of its Subsidiaries has: (a) directly or indirectly, used any
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (b) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(c) failed to disclose fully any contribution made by the Company or any of its
Subsidiaries (or made by any Person acting on its behalf of which the Company is
aware) which is in violation of Law or (d) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or any applicable anti-bribery Law.

4.18.    Office of Foreign Assets Control. None of the Company, its Subsidiaries
or any director, officer, employee or agent of the Company or any of its
Subsidiaries or, to the knowledge of the Company, any other Person acting on
behalf of the Company or any of its Subsidiaries, (a) is currently subject to
any sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“Sanctions”) or (ii) will, directly or indirectly, use the
proceeds of this offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person in any manner
that will result in a violation of any Sanctions by, or could result in the
imposition of Sanctions against, any Person, or (b) is a Person that is, or is
50% or more owned or otherwise controlled by a Person that is: (i) the subject
of any Sanctions;

 

16



--------------------------------------------------------------------------------

or (ii) located, organized or resident in a country or territory that is, or
whose government is, the subject of Sanctions.

4.19.    Money Laundering. The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Authority (collectively, the “Money Laundering Laws”), and no
Action involving the Company or any of its Subsidiaries with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

4.20.    Offering Exemption. Assuming the accuracy of the representations made
by the Investor in Section 5.2, the offer and issuance by the Company of the
Shares and the Additional Shares is exempt from registration under the
Securities Act and all applicable state and foreign registration or
qualification requirements.

4.21.    Compliance with Rule 506. None of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the offering contemplated hereby, any beneficial owner
of 20% or more of the Company’s outstanding voting equity securities, calculated
on the basis of voting power, any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale nor any other Person specified in Rule 506(d)(1) under the Securities
Act is disqualified from relying on Rule 506 of Regulation D under the
Securities Act (“Rule 506”) for any of the reasons stated in Rule 506(d) in
connection with the issuance and sale of the Shares and the Additional Shares to
the Investor pursuant to this Agreement. The Company has exercised reasonable
care, including conducting a factual inquiry that is appropriate in light of the
circumstances, into whether any such disqualification under Rule 506(d) exists,
but has assumed the accuracy of the Investor’s representations and warranties.

4.22.    No General Solicitation. None of the Company, any of its Affiliates, or
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Shares or Additional Shares.

4.23.    No Integrated Offering. None of the Company, any of its Affiliates, or
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy, or otherwise
negotiated in respect of, any security, under circumstances that would adversely
affect reliance by the Company on Section 4(a)(2) of the Securities Act or
require registration of any of the Shares or Additional Shares under the
Securities Act or cause this offering of the Shares or Additional Shares to be
integrated with other offerings by the Company (including those contemplated by
Section 3.5) for purposes of the Securities Act or any applicable stockholder
approval provisions, including under the rules and regulations of Nasdaq.

4.24.    Intellectual Property; Trials.

 

17



--------------------------------------------------------------------------------

  (a)

The Company owns or possesses all (i) patents, patent applications, trademarks,
trademark registrations, service marks, service mark registrations, Internet
domain name registrations, copyrights, copyright registrations, licenses and
trade secret rights (collectively, “Intellectual Property Rights”) and
(ii) inventions, software, works of authorships, trademarks, service marks,
trade names, databases, formulae, know how, Internet domain names and other
intellectual property (including trade secrets and other unpatented and/or
unpatentable proprietary confidential information, systems, or procedures)
(collectively, “Intellectual Property Assets”) necessary to conduct its business
as currently conducted, and as proposed to be conducted and described in the
Applicable SEC Documents. The Company has not received any opinion from its
legal counsel concluding that any activities of its business infringes,
misappropriates, or otherwise violates, valid and enforceable Intellectual
Property Rights of any other person, and has not received written notice of any
challenge, which is, to its knowledge, still pending, by any other Person to the
rights of the Company or its Subsidiaries with respect to any Intellectual
Property Rights or Intellectual Property Assets owned or used by the Company and
its Subsidiaries. The Company and its Subsidiaries have complied in all material
respects with, and are not in breach of, nor have they received any asserted or
threatened written claim of breach of any intellectual property licenses for the
use of the Intellectual Property Rights, and the Company has no knowledge of any
breach or intended breach by any Person of any such intellectual property
licenses. No claim has been made in writing or is pending against the Company or
any of its Subsidiaries alleging the infringement by the Company or any of its
Subsidiaries of any patent, trademark, service mark, trade name, copyright,
trade secret, license in or other intellectual property right or franchise right
of any Person.

 

  (b)

The studies, tests and preclinical or clinical trials conducted by or on behalf
of the Company or any of its Subsidiaries (the “Company Studies and Trials”)
were and, if still pending, are being conducted in all material respects in
accordance with experimental protocols, procedures and controls pursuant to,
where applicable, accepted professional scientific standards; the descriptions
of the results of the Company Studies and Trials contained in the Applicable SEC
Documents are accurate in all material respects. The Company has not received
any notices or correspondence from the United States Food and Drug
Administration or any Governmental Authority exercising comparable authority
requiring the termination, suspension or material modification of any Company
Studies and Trials, except for any such termination, suspension or material
modification that has not had and could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, to the
Company’s knowledge, there are no reasonable grounds for the same.

4.25.    Insurance. The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are reasonable and customary in the business in which it
is engaged. All policies of insurance and fidelity or surety bonds insuring the
Company and each of its Subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect. The Company has
no reason to believe that it and each of its Subsidiaries will not be able to
renew its existing

 

18



--------------------------------------------------------------------------------

insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business at a
cost that would not be significant.

4.26.    Compliance with Laws; Permits. (a) Except as has not had and could not
reasonably be excepted to have, individually or in the aggregate, a Material
Adverse Effect, (i) the Company and its Subsidiaries, since January 1, 2017,
have conducted and are conducting their businesses in compliance with all Laws
(including all Environmental Laws) applicable to the Company, any of its
Subsidiaries or any of their assets, (ii) neither the Company nor any of its
Subsidiaries has received any notification or communication from any
Governmental Authority of any alleged, potential or actual violation by the
Company or any of its Subsidiaries of any Law and (iii) the Redomiciliation
complied with all applicable Laws. The Company is not a “potentially responsible
party” under any Environmental Laws.

(b)        The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s
Organizational Documents or the Laws of its state of incorporation that is or
could become applicable to the Investor as a result of the Investor and the
Company performing their obligations or exercising their rights under this
Agreement.

(c)        The Company and each of its Subsidiaries possess all licenses,
certificates, consents, approvals, permits and other authorizations issued by
all applicable authorities necessary to conduct their respective businesses
(collectively, “Permits”), and neither the Company nor any of its Subsidiaries
is or has been in conflict with, or in default, breach or violation of, any
Permit or has received any notice of proceedings relating to the revocation or
modification of any such Permit which, if the subject of an unfavorable
decision, ruling or finding, could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

4.27.    Approval of Transaction. The Company’s board of directors has approved
the transactions contemplated by this Agreement, including the issuance of the
Shares and the Additional Shares to the Investor (including for purposes of
Section 203 of the Delaware General Corporation Law and Rule 16(b)(3) of the
Exchange Act).

4.28.    Investment Company. The Company is not and, after giving effect to the
offering and sale of the Shares and Additional Shares, will not be an
“investment company” as defined in the Investment Company Act of 1940, as
amended.

4.29.    Disclosure. The Company understands and confirms that the Investor will
rely on the foregoing representations in effecting transactions in securities of
the Company. To the knowledge of the executive officers of the Company, all due
diligence materials regarding the Company and its Subsidiaries, their businesses
and the transactions contemplated hereby, furnished by or on behalf of the
Company to the Investor upon its request are, when taken together with the SEC
Reports, true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.

 

19



--------------------------------------------------------------------------------

4.30.    Brokers or Finders. The Company has not retained any brokers,
consultants, finders, investment bankers or advisors in connection with this
Agreement or the transactions contemplated hereby, and has no agreements to pay
any commission or compensation in the nature of a finder’s, broker’s or other
fee arising out of this Agreement or the transactions contemplated hereby.

5.            Representations and Warranties of the Investor. The Investor
hereby represents and warrants, as of the date hereof and as of the Closing
Date, to the Company as follows:

5.1.      Authorization; Enforceability. The Investor has all requisite
corporate power and authority, and has taken all requisite corporate action, to
execute and deliver this Agreement, the Registration Rights Agreement and the
Amendment, to consummate the transactions contemplated hereby and thereby and to
perform all of its obligations hereunder and thereunder. Upon the execution and
delivery of this Agreement and the Registration Rights Agreement by the
Investor, each of this Agreement and the Registration Rights Agreement shall
constitute a valid and binding obligation of the Investor, enforceable in
accordance with its terms, except as may be limited by the Equitable Exceptions.

5.2.      Investment Representations.

 

  (a)

The Investor has such knowledge and experience in financial and business matters
that the Investor is capable of evaluating the merits and risks of the
Investor’s prospective investment in the Company and has the ability to bear the
economic risks of the investment contemplated hereby.

 

  (b)

Investor is acquiring the Shares and the Additional Shares for investment for
the Investor’s own account and not with the present view to, or for present
resale in connection with, any distribution thereof in violation of the
Securities Act (without prejudice, however, to the Investor’s rights to sell or
otherwise distribute the Shares and Additional Shares in compliance with this
Agreement). The Investor understands that the Shares and the Additional Shares
have not been registered under the Securities Act by reason of a specific
exemption from the registration provisions of the Securities Act. The Investor
further represents that it does not, as of the date of this Agreement, have any
contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participation to any third Person with respect to any of the
Shares or the Additional Shares.

 

  (c)

The Investor acknowledges that the Shares and the Additional Shares may only be
sold if subsequently registered under the Securities Act or an exemption from
such registration is available. The Investor is aware of the provisions of Rule
144 that permit limited resale of shares purchased in a private placement
subject to the satisfaction of certain conditions.

 

  (d)

The Investor has received and reviewed information about the Company and has had
an opportunity to discuss the Company’s business, management and financial
affairs with its management and to review the Company’s facilities. The Investor
has had an opportunity to ask questions of and receive answers from the Company,
or any

 

20



--------------------------------------------------------------------------------

 

Person or Persons acting on behalf of the Company, concerning the terms and
conditions of an investment in the Shares and the Additional Shares.

 

  (e)

The Investor acknowledges that it is an “accredited investor” as defined in Rule
501(a) of Regulation D of the Securities Act.

 

  (f)

The Investor was not induced to participate in the offer and sale of the Shares
and the Additional Shares by the filing of any registration statement in
connection with any public offering of the Company’s securities (other than
pursuant to the Registration Rights Agreement).

5.3.      Brokers. There are no brokers, finders or financial advisory fees or
commissions that will be payable by the Investor in respect of the transactions
contemplated by this Agreement.

5.4.      Legends. The Investor understands that, until such time as the Shares
or the Additional Shares have been sold pursuant to the Registration Statement
(as such term is defined in the Registration Rights Agreement) or the Shares or
the Additional Shares may be sold pursuant to Rule 144 without any restriction
as to the number of securities as of a particular date that can then be
immediately sold, the book entry notations evidencing the Shares and the
Additional Shares may bear one or more legends in substantially the following
form and substance:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT (1) AS PERMITTED UNDER THE
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM, (2) UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED OR (3) UNLESS SOLD PURSUANT TO RULE 144 OF THE ACT OR OTHER EXEMPTION
FROM REGISTRATION.”

 

6.

Covenants.

6.1.      Standstill. Subject to Section 6.3, the Investor hereby agrees that,
without the prior approval of the Company, the Investor shall not, and shall not
permit any controlled Affiliate to, (except as contemplated by this Agreement or
as approved or invited by the Company):

 

  (a)

acting alone or with others, acquire, offer to acquire, or agree to acquire,
directly or indirectly, by purchase, merger, business combination or in any
other manner, any voting equity securities of the Company if, after such
acquisition, the Investor, together with its controlled Affiliates, would own
more than the Threshold; provided that any investment by the Investor or an
Affiliate of the Investor, or any of their respective pension or employee
benefit plans, in third-party mutual funds or other similar passive investment
vehicles that hold interests in securities of the Company or any of its
Affiliates shall not be taken into account for the purpose of this subparagraph
(a) or otherwise prohibited by this Section 6.1 (provided that, neither

 

21



--------------------------------------------------------------------------------

 

the Investor nor any of its controlled Affiliates shall request or direct that
the trustee or other administrator of any such plans, funds or other similar
passive investment vehicles acquire equity securities of the Company);

 

  (b)

engage in any “solicitation” of “proxies” (as such terms are used in the rules
promulgated by the Commission) to vote any voting equity securities of the
Company, or seek to advise or influence any Person with respect to the voting of
any voting equity securities of the Company (other than in connection with the
election of the Investor Designee);

 

  (c)

form, join or in any way participate in a “group” as defined in Section 13(d)(3)
(a “13D Group”) of the Exchange Act, in connection with any of the foregoing
clauses (a) and (b) (other than a 13D Group that includes only the Investor and
its Affiliates or that relates to the Investor Designee);

 

  (d)

publicly disclose any intention, plan or arrangement inconsistent with the
foregoing clauses (a) through (c); or

 

  (e)

enter into any agreement or any arrangement with any other Person in connection
with intentionally facilitating any transaction that is restricted by clauses
(a) through (c);

provided that, notwithstanding anything in this Agreement to the contrary,
(x) the Investor and its Affiliates shall not be prohibited or restricted from
making (i) any confidential offers or proposals to the Company’s board of
directors or engaging in negotiation or discussions with the Company with
respect thereto or (ii) any confidential request for the Company or its board of
directors to waive, amend or provide a release of any provision of this
Section 6.1 (whether or not in connection with such offer or proposal), (y) the
Investor and its Affiliates may vote their shares of Common Stock in any manner
they wish and (z) the provisions of this Section 6.1 shall not, and are not
intended to, (i) restrict the manner in which any Investor Designee may (A) vote
on any matter submitted to the Company’s board of directors, (B) participate in
deliberations or discussions of the Company’s board of directors (including
making suggestions or raising issues to the Company’s board of directors) in his
or her capacity as a member of the Company’s board of directors, or (C) take
actions required by his or her exercise of legal duties and obligations as a
member of the Company’s board of directors or refrain from taking any action
prohibited by his or her legal duties and obligations as a member of the
Company’s board of directors, (ii) prohibit or restrict the Investor or its
Affiliates from responding to any inquiries from any stockholders of the Company
as to such Person’s intention with respect to the voting or the tendering of its
Common Stock, (iii) restrict the Investor or its Affiliates from taking any
action they deem necessary to cause the Investor Designee to be elected to the
Company’s board of directors or any committee thereof or causing or effecting
the issuance and acquisition of the Additional Shares, (iv) prohibit the
Investor or its Affiliates from acquiring Company Securities issued by way of a
Stock Event or which are issued to its directors, (v) prohibit the Investor or
its Affiliates from selling their shares of Common Stock or (vi) prohibit the
Investor or its Affiliates from complying with applicable Law.

 

22



--------------------------------------------------------------------------------

6.2.      Transfer Restrictions. Subject to Section 6.3, the Investor shall not,
directly or indirectly, sell, transfer, pledge, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, transfer the economic risk of
ownership of, or otherwise dispose of (each, a “Transfer”) any of the Shares or
Additional Shares, except:

 

  (a)

to the Company;

 

  (b)

in response to a tender offer or exchange offer subject to Regulation 14D or
Rule 13e-3 of the rules promulgated under the Exchange Act by the Commission,
for cash, securities or other consideration;

 

  (c)

in connection with a Change of Control of the Company;

 

  (d)

to comply with the terms of this Agreement; or

 

  (e)

to an Affiliate of Investor in one or more transactions, so long as prior to or
concurrent with any such Transfer such Affiliate agrees in writing to be bound
by the terms of this Agreement;

provided that, for the avoidance of doubt, nothing in this Section 6.2 will
restrict any Transfer of Shares or Additional Shares that may occur (or be
deemed to occur) in connection with a Change of Control of the Investor
(replacing references to “Company” with “Investor” in the definition of “Change
of Control”).

6.3.      Termination of Standstill and Transfer Restrictions.

 

  (a)

The restrictions set forth in Section 6.1 shall terminate upon the earliest to
occur of the following:

(i)        (v) the merger, consolidation or other business combination or
transaction to which the Company or any of its Subsidiaries is a party (other
than a transaction solely between the Company and one or more of its
wholly-owned Subsidiaries); (w) an acquisition by any Person or 13D Group (other
than a 13D Group of which Investor or any of its Affiliates is a member) of
direct or indirect beneficial ownership of voting securities (or securities
convertible into or exercisable or exchangeable for such voting securities) of
the Company or any of its Subsidiaries representing 50% or more of the total
number of votes which may be cast in the election of members of the Company’s
board of directors if all securities entitled to vote in the election of such
directors are present and voted (“Total Voting Power”) or 50% or more of the
total number of voting securities (or securities convertible into or exercisable
or exchangeable for such voting securities) of any of the Company’s
Subsidiaries; (x) a sale, lease, exchange, contribution or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the assets of the Company or its Subsidiaries; (y) a liquidation or
dissolution of the Company or (z) individuals who constitute Continuing
Directors ceasing for any reason to constitute at least a majority of the
Company’s board of directors (clauses (v) through (z), collectively, a “Change
of Control”);

 

23



--------------------------------------------------------------------------------

(ii)      the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act;

(iii)      if, at any time that the Investor is entitled to appoint an Investor
Designee, (A) such Investor Designee is not elected or appointed to the
Company’s board of directors (or any committee thereof that the Investor
Designee is eligible to be a member of pursuant to this Agreement) within five
(5) Business Days after such election or appointment is required under this
Agreement, (B) such Investor Designee is removed from the Company’s board of
directors or any such committee (other than at the direction of the Investor) or
(C) the Company otherwise breaches Section 6.7 in any material respect; or

(iv)      the two (2) year anniversary of the Closing Date.

 

  (b)

The restrictions set forth in Section 6.2 shall terminate upon the earliest to
occur of the following:

(i)      a Change of Control;

(ii)      the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act;

(iii)      the termination of the Collaboration Agreement;

(iv)      if, at any time that the Investor is entitled to appoint an Investor
Designee, (A) such Investor Designee is not elected or appointed to the
Company’s board of directors (or any committee thereof that the Investor
Designee is eligible to be a member of pursuant to this Agreement) within five
(5) Business Days after such election or appointment is required under this
Agreement, (B) such Investor Designee is removed from the Company’s board of
directors or any such committee (other than at the direction of the Investor) or
(C) the Company otherwise breaches Section 6.7 in any material respect;

(v)      the date on which the Investor beneficially owns less than eight
percent (8%) of the Total Voting Power; or

(vi)      with respect to the Shares purchased at the Closing, the earlier of
(a) the second anniversary of the Closing Date or (b) the six-month anniversary
of the Additional Closing Date, and, with respect to any Additional Shares, the
six-month anniversary of the Additional Closing Date on which the Investor
purchased such Additional Shares.

 

  (c)

The restrictions set forth in Section 6.1 and the restrictions set forth in
Section 6.2 shall terminate and shall not apply to or otherwise restrict the
Investor’s or its Affiliates’ actions in respect of the Company Securities if a
Significant Event has occurred (whether by way of purchase, merger,
consolidation, tender offer, exchange offer or otherwise). For purposes of this
Section 6.3(c) a “Significant Event” shall mean any of the following not
involving a violation of Section 6.1: (i) the public announcement of a proposal
to acquire (and such proposal has not been publicly rejected by the Company’s
board of directors within two Business Days from the date of such public
announcement), or the acquisition, by any Person or 13D Group of

 

24



--------------------------------------------------------------------------------

 

beneficial ownership of voting securities of the Company or any of its
Subsidiaries representing (A) 20% or more of the then outstanding Common Stock
or Total Voting Power, (B) securities convertible into or exercisable or
exchangeable for 20% or more of the outstanding Common Stock or Total Voting
Power, (C) any options, warrants or other rights to acquire 20% or more of the
outstanding Common Stock or Total Voting Power, (D) 20% or more of any
securities of any Subsidiary of the Company or, (E) assets or groups of assets
having a book value in excess of 20% of the total book value of the assets of
the Company and its Subsidiaries, taken as a whole (each, a “Controlling
Stake”); (ii) the commencement or public announcement of an intention to
commence, by any Person or 13D Group, of a tender or exchange offer, to acquire
voting securities of the Company which has not been publicly rejected (within
two Business Days from the date of such commencement or public announcement) by
the Company’s board of directors, and which, if successful, would result in such
Person or 13D Group owning, when combined with any other voting securities of
the Company owned by such Person or 13D Group, a Controlling Stake; (iii) the
entry into by the Company, or the public announcement by the Company of a
determination to explore, enter into or commence or continue any discussions
relating to, any merger, consolidation, sale or other business combination
transaction, or an agreement therefor, pursuant to which the outstanding shares
of capital stock of the Company would be converted into cash, other
consideration or securities of another Person or 13D Group or 50% or more of the
then outstanding shares of capital stock of the Company would be owned by
Persons other than the then current holders of shares of capital stock of the
Company, which would result in all or a substantial portion of the Company’s or
any of its Subsidiaries’ assets being sold to any person or 13D Group or which
could otherwise lead to a Change of Control; (iv) the submission of any bona
fide offer by any Third Party for a Controlling Stake or Change of Control (and
the Company’s board of directors permits the Company to negotiate in respect of
such Third Party offer), prompt notice of which shall be provided to the
Investor (such notice not to be later than three (3) Business Days after such
submission); or (v) the public announcement by the Company that it is reviewing
or is engaged in a process related to its strategic alternatives.

6.4.      Certain Offerings. At any time prior to termination of the
restrictions set forth in both Section 6.1 (unless such restrictions terminate
pursuant to Section 6.3(a)(ii) or Section 6.3(a)(iii), in which case such rights
shall continue until Section 6.1 would otherwise have been terminated) and
Section 6.2 (unless such restrictions terminate pursuant to Section 6.3(b)(ii),
Section 6.3(b)(iii) or Section 6.3(b)(iv) , in which case such rights shall
continue until Section 6.2 would otherwise have been terminated) if the Company
proposes to issue additional shares of Common Stock or any other Company
Securities (collectively, the “Offered Securities”) in a (a) broadly marketed,
underwritten, public offering of Offered Securities registered under the
Securities Act other than a Permitted Issuance, or (b) private placement or
registered offering other than a public offering described in clause (a) or a
Permitted Issuance, the Company shall use its best efforts to provide the
Investor the opportunity to purchase the Offered Securities (up to an amount of
Offered Securities that results in beneficial ownership by the Investor and its
Affiliates of the same percentage of the issued and outstanding shares of Common
Stock (on a fully diluted basis) immediately after giving effect to such
purchase that the Investor owned prior to such offering) on the same terms as
the other investors in such offering.

 

25



--------------------------------------------------------------------------------

6.5.      Indemnification of the Investor.

 

  (a)

Subject to the provisions of this Section 6.5, the Company shall indemnify and
hold the Investor, its Affiliates and their respective directors, officers,
shareholders, members, partners, employees, agents, successors, assigns and each
Person who controls the Investor (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
shareholders, agents, members, partners or employees of such controlling Persons
and its Affiliates (each, an “Investor Party”) harmless for, from and against
any and all losses, liabilities, obligations, claims, contingencies, damages,
costs and expenses, including all judgments, interest, awards, penalties,
amounts paid in settlements, court costs and reasonable attorneys’ and
consultant’s fees and costs of investigation (collectively, “Losses”) that any
such Investor Party may suffer or incur as a result of, or arising out of, the
Company’s breach of its representations, warranties, covenants or obligations
under this Agreement (unless such Loss is solely due to the breach of the
Investor’s representation set forth in Section 5.2), including, in the case of
an Additional Closing, in respect of the certifications made on the Additional
Closing Certificate as well as any Losses such Investor Party may suffer or
incur as a result of, or arising out of, the Company’s breach of its
representations, warranties, covenants or obligations under this Agreement that
were made on the Closing Date as such Losses relate to the Additional Shares. If
any Action shall be brought against any Investor Party in respect of which
indemnity may be sought pursuant to this Agreement, such Investor Party shall
reasonably promptly notify the Company in writing; provided that the failure to
so notify the Company shall not affect the Investor Party’s right to
indemnification except to the extent the Company is materially prejudiced
thereby.

 

  (b)

In no event will the Company’s liability under this Section 6.5 exceed an
aggregate of $10,000,000 in connection with any claim based on a breach of any
representations and warranties contained in this Agreement; provided that,
notwithstanding the foregoing, with respect to any claim based on a breach of
any Company Fundamental Representations, in no event will the Company’s
liability under this Section 6.5 exceed the purchase price for Shares and
Additional Shares paid by the Investor.

6.6.      Listing of Common Stock. The Company hereby agrees to use its best
efforts to (a) maintain the listing and trading of the Common Stock on Nasdaq,
and (b) comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of Nasdaq.

6.7.      Board Nomination Right.

 

  (a)

Until the later of (x) the first anniversary of the Closing Date or (y) the date
on which the Investor beneficially owns less than eight percent (8.0%) of the
Total Voting Power (excluding any derivative securities exercisable for the
Company’s capital stock which have not been exercised), (i) at each annual
meeting of the stockholders of the Company or at any meeting of the stockholders
of the Company at which members of the board of directors are to be elected, or
whenever such action is to be taken by written consent for such purposes, the
Company agrees to nominate for

 

26



--------------------------------------------------------------------------------

 

election one individual designated by the Investor who shall be reasonably
acceptable to the Company (an “Investor Designee”), and (ii) the Investor shall
have the right to appoint the chief executive officer of the Investor as a
non-voting observer to the Company’s board of directors (the “Investor
Observer”). The Investor’s initial Investor Designee under this Agreement shall
be Karah Parschauer (the “Initial Designee”). On or prior to the Closing Date,
the Company shall take all actions necessary to cause the appointment to the
Company’s board of directors of the Initial Designee effective as of the Closing
Date, and thereafter, for so long as the Investor’s board nomination right under
this Section 6.7 continues, the Company will use its best efforts to cause the
election and reelection of such individual to the Company’s board of directors
for so long as he or she is an Investor Designee (including recommending that
the Company’s stockholders vote in favor of the election of such an individual,
soliciting proxies and contesting any proxy contest and otherwise supporting him
for election in a manner no less rigorous and favorable than the manner in which
the Company supports its other nominees); provided that if the Investor
determines to designate a different individual (“Replacement Designee”) as its
Investor Designee, such obligation shall instead apply to the Replacement
Designee. If the Investor Designee vacates the board of directors, the Company
shall take all actions necessary to cause the appointment to its board of
directors of a Replacement Designee nominated by the Investor to fill the
vacancy and thereafter the Company will use its best efforts to cause the
election of such an individual to the Company’s board of directors, subject to
the same conditions and limitations as set forth in the foregoing sentence. The
Investor Designee shall be entitled to the same level of directors’ and
officers’ indemnity insurance coverage and indemnity and exculpation protection
(including under any indemnification agreement) as the other members of the
Company’s board of directors. The Company shall enter into a customary
indemnification agreement for the benefit of the Investor Designee and the
Investor Observer. For so long as an Investor Designee serves on the Company’s
board of directors, the Company shall maintain in place directors’ and officers’
indemnity insurance coverage in an amount deemed appropriate by the Company’s
board of directors. The Investor Designee and the Investor Observer will be
required to enter into a customary non-disclosure agreement that each director
of the Company is required to enter into as of the date of this Agreement, on
terms and conditions reasonably acceptable to the Investor; provided that, for
the avoidance of doubt, such non-disclosure agreement shall not impose any other
restrictive covenants and shall not restrict the Investor Designee from
disclosing information to the Investor or the Investor’s ability to use such
information in connection with transactions involving or relating to the
Company.

 

  (b)

If the Investor Designee included in the slate of nominees recommended by the
Company’s board of directors for election at a meeting of the stockholders of
the Company is not elected to be a director at such meeting, the Company shall
promptly increase the size of its board of directors and take such other action
as is necessary to appoint the Investor Designee to the Company’s board of
directors.

 

  (c)

For so long as the Investor is entitled to designate at least one Investor
Designee for election to the Company’s board of directors under this Agreement,
each committee

 

27



--------------------------------------------------------------------------------

 

of the Company’s board of directors shall include the Investor Designee other
than any bona fide special committee solely formed to evaluate any existing or
contemplated change in control transaction (a “Special Committee”); provided,
however, that if the Investor Designee is not eligible for membership on any
given committee of the Company’s board of directors (other than a Special
Committee) under then applicable listing and corporate governance standards of
Nasdaq or any other applicable Law, then such committee shall include the
Investor Designee only when so permitted by the listing and corporate governance
standards of Nasdaq and any other applicable Law; provided, further, that the
Company shall exercise reasonable authority under applicable Law to permit the
inclusion of the Investor Designee on such committee, including by causing an
increase in the number of directors on such committee. Subject to the foregoing,
the Company shall take appropriate action, effective as of the commencement of
business on the first business day immediately after the Closing Date, to allow
for the appointment of the Initial Designee to the committees of its board of
directors.

 

  (d)

The Investor Observer shall be entitled to attend all meetings of the Company’s
board of directors and any committees thereof and to receive copies of all
notices, minutes, consents, and other materials provided to the members of the
Company’s board of directors (or such committees) at the same time and in the
same manner as provided to the Company’s board of directors (or such
committees).

 

  (e)

Notwithstanding the foregoing clauses (c) and (d) of this Section 6.7, the
Company reserves the right to withhold any information and to exclude the
Investor Designee and the Investor Observer from any portion of a board or
committee meeting, if (i) such information or portion of such meeting relates to
(x) the Collaboration Agreement or any other agreements between the Company and
the Investor, (y) any strategic discussions between the Company and the Investor
or (z) any Action between the Company and the Investor or (ii) such access to a
board or committee meeting, or access to such information, would, based on
advice of outside counsel to the Company, adversely affect the attorney-client
privilege of the Company’s board of directors; provided that such clause
(ii) shall only be applicable to the Investor Designee in connection with any
pending Action between the Company and the Investor. In addition, the Investor
Observer may be excluded from any meeting of the audit, nomination and
compensation committees for any reason at the discretion of the respective
committee.

 

  (f)

Corporate Opportunity. The Company renounces any interest or expectancy of the
Company in, or in being offered an opportunity to participate in, any matter,
transaction or interest that is presented to, or acquired, created or developed
by, or which otherwise comes into the possession of (a) the Investor Designee or
the Investor Observer or (b) the Investor or its Affiliates (collectively,
“Affiliated Persons”) and waives any claim against each Affiliated Person
arising from the fact that such Affiliated Person (i) pursues or acquires any
such corporate opportunity for its own account or the account of any Affiliate
or other person, (ii) directs, recommends, sells, assigns or otherwise transfers
such corporate opportunity to another person or (iii) does not communicate
information regarding such corporate opportunity to the

 

28



--------------------------------------------------------------------------------

 

Company; provided, that, in each such case, that any corporate opportunity which
is expressly offered to an Affiliated Person in his or her capacity as a member
of the Company’s board of directors shall belong to the Company.

6.8.    Conduct of Business.

 

  (a)

The Company covenants and agrees that, between the date of this Agreement and
the Closing, except with the prior written consent of Investor, the businesses
of the Company and its Subsidiaries shall be conducted only in, and the Company
and its Subsidiaries shall not take any action except in, the ordinary course of
business and in a manner consistent with past practice, and the Company and each
of its Subsidiaries shall use their reasonable best efforts to (A) preserve
substantially intact their existing assets, (B) preserve substantially intact
their business organization, (C) keep available the services of their current
officers and key employees, and (D) comply in all material respects with
applicable Law.

 

  (b)

The Company covenants and agrees that, between the date of this Agreement and
the six (6)-month anniversary of the Closing, except with the prior written
consent of Investor, it will not, directly or indirectly, declare, set aside or
pay any dividend or make any other distribution or payment (whether in cash,
stock or property or any combination thereof) in respect of any Company
Securities, or establish a record date for any of the foregoing.

6.9.      Post-Closing Restrictions. The Company shall not, directly or
indirectly, take any action or omit to take any action that would (i) conflict
with the terms of this Agreement or otherwise effect any rights or obligations
of the parties hereunder (including the Investor’s right to acquire up to the
Threshold) or (ii) disproportionately affect the Investor or its Affiliates
(including their voting rights), as compared to any other equityholder of the
Company.

6.10.    Form D; Blue Sky Filings. The Company agrees to timely file a Form D
with respect to the Shares and the Additional Shares as required under
Regulation D and to provide a copy thereof promptly upon request of an Investor.
The Company shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Shares and
Additional Shares for, sale to the Investor at the Closing and each Additional
Closing under applicable securities or “Blue Sky” Laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of such Investor.

6.11.    Removal of Legends. In connection with any sale or disposition of the
Shares and the Additional Shares by the Investor pursuant to Rule 144 or
pursuant to any other exemption under the Securities Act such that the purchaser
thereof acquires freely tradable shares of Common Stock and upon compliance by
the Investor with the requirements of this Agreement, if requested by the
Investor, the Company shall cause the Transfer Agent to timely remove any
restrictive legends related to the book entry account holding such Shares and
Additional Shares and make a new, unlegended entry for such book entry Shares
and Additional Shares sold or disposed of without restrictive legends. Upon the
earlier of such time as the Shares or Additional Shares (i) have been registered
under the Securities Act pursuant to an effective registration statement,
(ii) have been sold pursuant to Rule 144, or (iii) are eligible for resale under
Rule 144(b)(1) or any

 

29



--------------------------------------------------------------------------------

successor provision, the Company shall (A) deliver to the Transfer Agent
irrevocable instructions that the Transfer Agent shall make a new, unlegended
entry for such book entry Shares and Additional Shares, and (B) cause its
counsel to deliver to the Transfer Agent one or more opinions to the effect that
the removal of such legends in such circumstances may be effected under the
Securities Act. The Company shall be responsible for the fees of its Transfer
Agent and all Depository Trust Company fees associated with such issuance.

6.12.    Access to Information.

 

  (a)

From the date hereof until the Closing, the Company will make reasonably
available to the Investor’s representatives, consultants and their respective
counsels for inspection, such information and documents as the Investor
reasonably requests, and will make available at reasonable times and to a
reasonable extent officers and employees of the Company to discuss the business
and affairs of the Company.

 

  (b)

Following the Closing, if at any time the Investor determines that applicable
accounting requirements require consolidation or other integration of the
Company’s financial information in Investor’s financial reports, the Company
shall provide the Investor with such information that the Investor may
reasonably request to satisfy such obligations within such timeframes as it may
reasonably specify to satisfy its financial reporting timelines. Notwithstanding
anything to the contrary in this Agreement, the Company consents to the
disclosure of such financial information by the Investor as reasonably necessary
to comply with Investor’s accounting and disclosure requirements. Further, if at
any time the Investor or its independent auditor determines that applicable
auditing standards require that the Company be included within the scope of such
auditor’s audit procedures with respect to its audit of the Investor and its
Affiliates, the Company shall, at the Investor’s sole expense, reasonably
cooperate in a timely fashion with reasonable requests to facilitate any such
audit procedures.

6.13.    Use of Proceeds. The Company agrees that the proceeds from the sale and
issuance of the Shares and the Additional Shares to the Investor shall be used
to fund the costs and expenses of clinical trials and for general working
capital and will not be used for purposes of any cash dividend or cash
distribution to any stockholder of the Company.

6.14.    Additional Shares. The Company shall, at all times prior to the
Expiration Date, have authorized and reserved for issuance shares of Common
Stock sufficient to issue the Additional Shares.

6.15.    Further Assurances. Each of the parties shall execute such further
documents and perform such further acts (including obtaining any consents,
exemptions, authorizations or other actions by, or giving notices to, or making
any filings with, any Governmental Authority, if necessary) as may be reasonably
requested by the other party to fully implement the intent and purpose of this
Agreement.

 

7.

Conditions to Closing.

 

30



--------------------------------------------------------------------------------

7.1.      Investor’s Conditions to Closing. The Investor’s obligation to
complete the transactions contemplated by this Agreement, including the purchase
of the Shares, is subject to fulfillment or written waiver, at or prior to the
Closing (or, with respect to Investor’s obligation to complete the purchase of
Additional Shares, the applicable Additional Closing), of the following
conditions:

 

  (a)

Representations, Warranties and Covenants. (i) with respect to the Closing,
(A) the representations and warranties set forth in Sections 4.1, 4.2, 4.3, 4.4
and 4.5, 4.27 and 4.30 (the “Company Fundamental Representations”) shall be true
and correct in all respects, except for de minimis inaccuracies in Section 4.3
which do not result in any increase in the aggregate number of Company
Securities outstanding by more than 0.25%, in the aggregate, and (B) the other
representations and warranties of the Company contained in this Agreement shall
be true and correct (without giving effect to any qualification as to
“materiality” or “Material Adverse Effect”) in all material respects, in each
case of clauses (A) and (B), as of the date hereof and as of the Closing Date
(other than such representations and warranties that are expressly made as of
another date, in which case as of such other date), and (ii) the covenants and
agreements contained in this Agreement to be complied with by the Company on or
before the Closing (or the applicable Additional Closing) shall have been
complied with in all material respects.

 

  (b)

Company Certificates. The Investor shall have received from a duly authorized
officer of the Company (i) a certificate, dated as of the Closing Date,
certifying as to the matters set forth in Section 7.1(a) and (ii) a certificate,
dated as of the Closing Date, certifying the resolutions adopted by the
Company’s board of directors approving the transactions contemplated by this
Agreement and certifying the current versions of the Organizational Documents.

 

  (c)

Registration Rights Agreement. The Investor shall have received an executed
counterpart of the Registration Rights Agreement from the Company.

 

  (d)

No Governmental Prohibition. No Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any Law that restrains, enjoins,
prohibits or makes illegal the transactions contemplated by this Agreement.

 

  (e)

No Actions. No Action shall have been commenced or threatened against the
Company or the Investor, that challenges, seeks to restrain or seeks to
materially and adversely alter the transactions contemplated by this Agreement
or that could impose monetary obligations on the Investor.

 

  (f)

Material Adverse Effect. No Material Adverse Effect shall have occurred since
the date of this Agreement and no event shall have occurred that could
reasonably be expected to result in a Material Adverse Effect.

 

  (g)

Collaboration Agreement. The Collaboration Agreement shall be in full force and
effect.

 

31



--------------------------------------------------------------------------------

  (h)

Nasdaq Approval. The Company shall have filed with Nasdaq a Notification Form:
Listing of Additional Shares for the listing of the Shares and, with respect to
each Additional Closing, for the listing of the Additional Shares purchased at
such Additional Closing, which shall have been approved by Nasdaq.

 

  (i)

Stop Orders. No stop order or suspension of trading shall have been imposed by
Nasdaq, the Commission or any other Governmental Authority with respect to
public trading in the Common Stock.

 

  (j)

Opinion. The Investor shall have received a customary opinion from Dentons US
LLP, counsel for the Company, dated as of the Closing Date, in a form reasonably
satisfactory to the Investor.

 

  (k)

Consents. Any consents, approvals, notices, authorizations, orders, clearances,
declarations or filings required for the consummation of the transactions
contemplated by this Agreement shall have been made and received (and any
waiting periods shall have expired or terminated).

7.2.      Company’s Conditions to Closing. The Company’s obligation to complete
the transactions contemplated by this Agreement, including the sale of the
Shares and Additional Shares, is subject to fulfillment or written waiver, at or
prior to the Closing (or, with respect to Company’s obligation to effect the
sale of Additional Shares, the applicable Additional Closing), of the following
conditions:

 

  (a)

Representations, Warranties and Covenants. (i)(A) The representations and
warranties set forth in Sections 5.1, 5.2 and 5.3 (the “Investor Fundamental
Representations”) shall be true and correct in all respects and (B) the other
representations and warranties of the Investor contained in this Agreement shall
be true and correct (without giving effect to any qualification as to
“materiality”) in all material respects, in each case of clauses (A) and (B), as
of the date hereof and as of the Closing Date and, with respect to each
Additional Closing, as of the applicable Additional Closing Date (other than
such representations and warranties that are expressly made as of another date,
in which case as of such other date) and (ii) the covenants and agreements
contained in this Agreement to be complied with by the Investor on or before the
Closing (or the applicable Additional Closing) shall have been complied with in
all material respects.

 

  (b)

Investor Certificate. The Company shall have received from a duly authorized
officer of the Investor a certificate certifying as to the matters set forth in
Section 7.2(a);

 

  (c)

Registration Rights Agreement. The Investor shall have received an executed
counterpart of the Registration Rights Agreement from the Investor.

 

  (d)

No Governmental Prohibition. No Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any Law that restrains, enjoins,
prohibits or makes illegal the transactions contemplated by this Agreement.

 

32



--------------------------------------------------------------------------------

8.

Termination.

8.1.      Termination. This Agreement may only be terminated prior to the
Closing:

 

  (a)

by the mutual written consent of the Company and the Investor;

 

  (b)

by either the Company or the Investor, upon written notice to the other after
the three (3) month anniversary of the date of this Agreement (the “Termination
Date”), if the Transaction shall not have been consummated by the Termination
Date pursuant to Section 2; provided, however, that the right to terminate this
Agreement under this Section 8.1(b) shall not be available to any party whose
failure to fulfill any obligation under this Agreement has been the cause of, or
resulted in, the failure to consummate the transactions contemplated hereby
prior to the Termination Date;

 

  (c)

by either the Company or the Investor in the event that any Law restraining,
enjoining, prohibiting or otherwise making illegal the transactions contemplated
by this Agreement shall have become final and nonappealable;

 

  (d)

by the Company if the Investor shall have breached any of its representations,
warranties, covenants or agreements contained in this Agreement which would give
rise to the failure of a condition set forth in Section 7, which breach cannot
be or has not been cured prior to the Termination Date after the giving of
written notice by the Company to the Investor specifying such breach; or

 

  (e)

by the Investor if the Company shall have breached any of its representations,
warranties, covenants or agreements contained in this Agreement which would give
rise to the failure of a condition set forth in Section 7, which breach cannot
be or has not been cured prior to the Termination Date after the giving of
written notice by the Investor to the Company specifying such breach.

8.2.      Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 8.1 hereof, this Agreement (except for this
Section 8.2 and Section 9 (other than Section 9.14) hereof, and any definitions
set forth in this Agreement and used in such sections) shall forthwith become
void and have no effect, without any liability on the part of any party hereto
or its Affiliates; provided, however, that nothing contained in this Section 8.2
shall relieve any party from liability for fraud or any breach of any provision
of this Agreement prior to termination.

 

9.

Miscellaneous.

9.1.      Equitable Adjustments. In the event that, prior to the issuance of the
Shares or the Additional Shares, there occurs any stock split, stock
combination, dividend (whether in securities, cash, or other assets),
reorganization, recapitalization, conversion, distribution, exchange,
reclassification or other similar event (collectively, a “Stock Event”), (i) the
amount of Shares or Additional Shares, as applicable, to be issued to the
Investor pursuant to this Agreement and the Additional Share Price shall be
equitably adjusted to put the Investor in the same position as it would have
been had the Shares or Additional Shares, as applicable, been issued to the
Investor prior to such event, and (ii) if the Common Stock is converted into or
exchanged for securities, cash or other assets, all references herein to the
Common Stock shall be deemed to refer

 

33



--------------------------------------------------------------------------------

to the securities or other assets (including cash) into or for which the Common
Stock was converted into or exchanged for. In the event there is any merger or
reorganization involving the Company and the Company is no longer the parent
entity of the Company and its Subsidiaries, then all references herein to the
Company shall be deemed to refer to the parent entity of the Company and its
Subsidiaries.

9.2.      Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the Laws of the State of Delaware,
without regard to the conflict of Laws principles thereof that would require the
application of the Law of any other jurisdiction. Any Action brought, arising
out of, or relating to this Agreement shall be brought in the Court of Chancery
of the State of Delaware; provided, however, that if such court does not have
jurisdiction over such Action, such Action shall be heard and determined
exclusively in any federal court located in the State of Delaware. Each party
hereby irrevocably submits to the exclusive jurisdiction of said courts in
respect of any claim relating to the validity, interpretation and enforcement of
this Agreement, and hereby waives, and agrees not to assert, as a defense in any
Action in which any such claim is made that it is not subject thereto or that
such Action may not be brought or is not maintainable in such courts, or that
the venue thereof may not be appropriate or that this Agreement may not be
enforced in or by such courts. The parties hereby consent to and grant the Court
of Chancery of the State of Delaware and any federal court sitting in the State
of Delaware jurisdiction over such parties and over the subject matter of any
such Action and agree that mailing of process or other papers in connection with
any such Action in the manner provided in Section 9.5 or in such other manner as
may be permitted by Law, shall be valid and sufficient thereof.

9.3.      Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION AMONG THE
PARTIES DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

9.4.      No Waiver, Modifications. It is agreed that no waiver by a party
hereto of any breach or default of any of the covenants or agreements set forth
herein shall be deemed a waiver as to any subsequent or similar breach or
default. The failure of either party to insist on the performance of any
obligation hereunder shall not be deemed a waiver of any such obligation. No
amendment, modification, waiver, release or discharge to this Agreement shall be
binding upon the parties unless in writing and duly executed by authorized
representatives of both parties.

9.5.      Notices. Any consent, notice, report or other communication required
or permitted to be given or made under this Agreement by one of the parties to
the other party will be delivered

 

34



--------------------------------------------------------------------------------

in writing by one of the following means and be effective: (a) upon receipt, if
delivered personally; (b) when sent, if sent via e-mail (provided that such sent
e-mail is kept on file (whether electronically or otherwise) by the sending
party and the sending party does not immediately receive an automatically
generated message from the recipient’s e-mail server that such e-mail could not
be delivered to such recipient); or (c) when delivered by a reputable,
commercial overnight courier; provided in all cases addressed to such other
party at its address indicated below, or to such other address as the addressee
will have last furnished in writing to the addressor and will be effective upon
receipt by the addressee.

If to the Investor:

Ultragenyx Pharmaceutical Inc.

60 Leveroni Court

Novato, CA 94949

Attn: Chief Business Officer

Email: Tkassberg@ultragenyx.com

with a copy (which shall not constitute notice) to:

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022-6069

Attention:  Robert Masella

J. Russel Denton

Email:        Robert.Masella@Shearman.com

Russ.Denton@Shearman.com

If to the Company:

Arcturus Therapeutics, Inc.

10628 Science Center Drive, Suite 250

San Diego, CA 92121

Attn: Chief Executive Officer

Email: joe@arcturusrx.com

with a copy (which shall not constitute notice) to:

Dentons US LLP

1221 Avenue of the Americas

New York, NY 10020-1089

Attn: Jeffrey Baumel

Email: jeffrey.baumel@dentons.com

Written confirmation of receipt (i) given by the recipient of such notice or
(ii) provided by an overnight courier service shall be rebuttable evidence of
personal service or receipt from an overnight courier service in accordance with
clause (a) or (c) above, respectively. A copy of the e-mail transmission
containing the time, date and recipient e-mail address shall be rebuttable
evidence of receipt by e-mail in accordance with clause (b) above.

 

35



--------------------------------------------------------------------------------

9.6.      Entire Agreement. This Agreement and the Collaboration Agreement
contain the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all prior and contemporaneous
arrangements or understandings, whether written or oral, with respect hereto and
thereto.

9.7.      Interpretation and Rules of Construction. Headings in this Agreement
are for convenience of reference only and shall not be considered in construing
this Agreement. Whenever the context may require, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of names and pronouns shall include the plural and vice-versa. References
in this Agreement to a section or subsection shall be deemed to refer to a
section or subsection of this Agreement unless otherwise expressly stated.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation.”

9.8.      Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of a party under this Agreement will not be materially and
adversely affected thereby, (a) such provision shall be fully severable,
(b) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, the parties shall negotiate in good faith a substitute legal, valid
and enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as possible and as reasonably acceptable to the parties.

9.9.      Assignment. Except for an assignment by the Investor of this Agreement
or any rights hereunder to an Affiliate (which assignment will not relieve the
Investor of any obligation hereunder), neither this Agreement nor any of the
rights or obligations hereunder may be assigned by either the Investor or the
Company without (a) the prior written consent of Company in the case of any
assignment by the Investor or (b) the prior written consent of the Investor in
the case of an assignment by the Company.

9.10.      Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

9.11.      Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such executed signature page shall create a
valid and binding obligation of the party executing it (or on whose behalf such
signature page is executed) with the same force and effect as if such executed
signature page were an original thereof.

9.12.      Third Party Beneficiaries. None of the provisions of this Agreement
(other than Section 6.5) shall be for the benefit of or enforceable by any Third
Party, including any creditor of any party hereto, except that each Affiliate of
the Investor is an express third party beneficiary entitled to enforce this
agreement directly against the Company. No Third Party shall obtain any

 

36



--------------------------------------------------------------------------------

right under any provision of this Agreement or shall by reason of any such
provision make any claim in respect of any debt, liability or obligation (or
otherwise) against any party hereto.

9.13.      No Strict Construction. This Agreement has been prepared jointly and
will not be construed against either party. No presumption as to construction of
this Agreement shall apply against either party with respect to any ambiguity in
the wording of any provision(s) of this Agreement irrespective of which party
may be deemed to have authored the ambiguous provision(s).

9.14.      Survival of Warranties. The representations and warranties of the
Company and the Investor contained in this Agreement shall survive the Closing
for eighteen (18) months; provided, however, that the Investor Fundamental
Representations and the Company Fundamental Representations shall survive
indefinitely. It is the intention of the parties to modify the statute of
limitations.

9.15.      Specific Performance. The rights, powers and remedies of the parties
under this Agreement are cumulative and not exclusive of any other right, power
or remedy which such parties may have under any other agreement or Law. No
single or partial assertion or exercise of any right, power or remedy of a party
hereunder shall preclude any other or further assertion or exercise thereof. The
parties hereby acknowledge and agree that the rights of the parties hereunder
are special, unique and of extraordinary character, and that if any party
refuses or otherwise fails to act, or to cause its Affiliates to act, in
accordance with the provisions of this Agreement, such refusal or failure would
result in irreparable injury to the Company or the Investor as the case may be,
the exact amount of which would be difficult to ascertain or estimate and the
remedies at Law for which would not be reasonable or adequate compensation.
Accordingly, if any party refuses or otherwise fails to act, or to cause its
Affiliates to act, in accordance with the provisions of this Agreement, then, in
addition to any other remedy which may be available to any damaged party at Law
or in equity, such damaged party will be entitled to specific performance and
injunctive relief, without posting bond or other security, and without the
necessity of proving actual or threatened damages, which remedy such damaged
party will be entitled to seek in any court of competent jurisdiction.

9.16.      Expenses. Except as otherwise specified in this Agreement, each party
shall pay its own fees and expenses in connection with the preparation,
negotiation, execution, delivery and performance of this Agreement.

(signature page follows)

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

ARCTURUS THERAPEUTICS HOLDINGS INC. By: /s/ Joseph E.
Payne                                                  Name: Joseph E. Payne
Title: Chief Executive Officer ARCTURUS THERAPEUTICS LTD. By: /s/ Joseph E.
Payne                                                  Name: Joseph E. Payne
Title: Chief Executive Officer ULTRAGENYX PHARMACEUTICAL INC. By: /s/ Emil D.
Kakkis                                                   Name: Emil D. Kakkis
Title: President and Chief Executive Officer

 

Signature Page to Equity Purchase Agreement